DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-8 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6 of copending Application No. 16/264,228 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims      1, 2, 4, and 6 of ‘228 substantially recite all of the limitations recited within claims 1-4 of the instant application including: a percentage by weight of bismuth oxide to the whole magnetic composite is from about 0.024% by weight to about 0.23% by weight (In the instant application, claim 1 recites “a range of about 0.025%-0.231%”. The range of the instant application is included within the range recited in ‘228 since 0.23% is “about” 0.231%.), and the magnetic composite comprising borosilicate glass, wherein a percentage by weight of borosilicate glass based on the total weight of zinc silicate and the spinel ferrite is from about 0.3% by weight to about 3% by weight. Thus, claims 1-4 have been rejected under an “anticipatory type” analysis. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choto et al. US 2016/0293301 in view of Wada et al. US 2015/0097137 (both cited by the Applicant).
As per claims 1-8, Choto et al. discloses in Figs. 1-2 an electronic component (e.g. multilayer chip coil 1) comprising a body (e.g. chip body 4) as a stack of a plurality of magnetic layers (Paragraphs 37-38, magnetic ceramic layers 2 which are formed of a composite ferrite), outer electrodes (e.g. terminal electrodes 5) on an outer surface of the body (e.g. outer end surfaces of the body 4), a coil conductor (e.g. coil conductor 30) inside the body, and extended conductors (Paragraph 61, extracting electrodes 6a) electrically coupling the outer electrodes and the coil conductor together (The extracting electrodes 6a electrically connect the coil conductor 30 to the terminal electrodes 5.), wherein the body is made of a magnetic composite comprising:
as per claims 1-2, a ferrite composition and zinc silicate (Paragraph 19; A composite ferrite composition is disclosed comprising an Ni-Cu-Zn based ferrite as a magnetic substrate and zinc silicate (ZnOSiO2) included within a nonmagnetic substance.), wherein: the ferrite composition is composed of a spinel ferrite (e.g. Ni-Cu-Zn) and bismuth oxide (Paragraph 23; As stated, the composite ferrite composition includes bismuth oxides.) present in the spinel ferrite; and a percentage by weight of zinc silicate based on a total weight of zinc silicate and the spinel ferrite is from about 8% by weight to about 25% by weight (Paragraph 19 last two lines; As stated, a mixing ratio of the magnetic substrate and the nonmagnetic substance is between 80%:20% to 10%:90%, such as for example 20%, which is necessarily between 8-25%.).
However, Choto et al. does not disclose as per claims 1 and 5-8, a percentage by weight of bismuth oxide to the whole magnetic composite is from about 0.036% by weight to about 0.21% by weight.
Choto et al. further discloses that bismuth oxide is 0.5-8% by weight, and that a part of bismuth oxide can be replaced by borosilicate glass equal to 0.5% or less by weight (Paragraphs 51 and 53 of Choto et al.). Wada et al. exemplarily discloses a ferrite composition comprising 0.1-3% by weight of bismuth oxide (Abstract of Wada et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced a part of the bismuth oxide of Choto et al. with borosilicate glass, such as for example with 0.4% of borosilicate glass such that bismuth oxide within the composition is equal to 0.1% as exemplarily taught by Wada et al., as being an obvious design consideration based on the teachings of Choto et al (Paragraph 53 of Choto et al.). As an obvious consequence of the modification, the combination would have necessarily included: as per claims 1 and 5-8, a percentage by weight of bismuth oxide to the whole magnetic composite is from about 0.036% by weight to about 0.21% by weight (e.g. 0.1% which is necessarily between 0.036-0.21%).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843